Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 29, 2021

                                        No. 04-19-00645-CR

                                  Lonnie Jerome James ELLISON,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016CR10112C
                         Honorable Catherine Torres-Stahl, Judge Presiding


                                           ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

           Appellant's motion for rehearing is DENIED.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court